Citation Nr: 1645793	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and His Spouse


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1978 to August 1999, during Peacetime and the Gulf War Era.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2013, the Veteran and his spouse testified at a hearing before a Veterans Law Judge (VLJ) who is no longer serving at the Board.  A transcript of the hearing is associated with the Veteran's claim folder.  In October 2016, the Veteran waived his right to have another hearing before the Board. 

The Board remanded his claim in June 2014 for further development.  As that development is now complete, the case returns to the Board for appellate review.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current right ear hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d) (2015).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a) (2015), including sensorineural hearing loss, which is categorized as an "organic disease of the nervous system."  See 38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under this presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.303(b) (2015); Walker, 708 F.3d at 1338. 

When the condition noted during service is not shown to be chronic at the time, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under the presumption for chronic diseases.  Id.; Walker, 708 F.3d at 1338-39.  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Id. 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss (as an organic disease of the nervous system under 38 C.F.R. § 3.309(a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(d) (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's claim of service connection for right ear hearing loss is based on his contention that this disability resulted from noise exposure and resulting acoustic trauma during active service.  For the following reasons, the Board finds that service connection for right ear hearing loss is established. 

In his June 2008 claim for service connection for hearing loss in his right ear, the Veteran reported that this condition began in service and has persisted ever since then.  The Veteran made similar statements in his July 2009 Notice of Disagreement (NOD) and in his June 2016 Brief, submitted through his representative. 

The October 2014 VA examination report reflects audiometric findings establishing the presence of a current, ratable, hearing loss disability in his right ear.  See 38 C.F.R. § 3.385 (2015); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Specifically, the Veteran's puretone thresholds at 4000 HZ was 45 decibels in the right ear, thus, the Veteran has a current right ear hearing loss disability for VA purposes.  Id.; see also Shedden, 381 F.3d at 1166-67.

However, the October 2014 audiological examination report also reflects the VA examiner's opinion that the Veteran's right ear hearing loss is less likely than not due to military noise exposure and that there was no significant threshold shift during the Veteran's active service.  Moreover, the VA examiner noted that the Veteran had post-service occupational noise exposure in his civilian employment at Navy shipyards.  Additionally, the VA examiner noted that the Veteran utilized firearms post-service, although reporting that he used hearing protection. 

In response to the VA examiner's comments, the Veteran, in his November 2014 lay statement, reported that his noise exposure at work in the Navy shipyard was mild and not on a daily occurrence, compared to his exposure in military service, which, according to the Veteran, was severe and seven days a week.  The Veteran also reported that he had only fired a firearm at a target range with his son "just one time" since his retirement from active service. 

As the Veteran is service connected for hearing loss in his left ear, the Veteran's representative, in his June 2016 brief, contends that the Veteran's in-service acoustic trauma was to both ears.  Based on the discussion below, the Board finds that the evidence of record is in at least a state of equipoise regarding whether the Veteran's right ear hearing loss is related to his in-service acoustic trauma.

The Veteran's exposure to hazardous noise during his active military service is established based on his credible testimony and his military occupational specialty (MOS) as a Machinists Mate, as reflected on his DD 214.  Also, during his June 2008 VA examination, the Veteran reported that his active military service also included duties as a Marine Machinery Mechanic.  During his September 2013 hearing, the VLJ acknowledged that the Veteran worked in an engine room, which is noisy, during active service.

The Department of Defense (DOD) has determined that both Navy Enlisted Machinists Mate and Machinery Repairman duties involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Moreover, the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's DD 214 also reflects overseas duty.  Thus, the Board finds it credible that the Veteran was exposed to hazardous noise in service based on his MOS and the circumstances of his service.  See 38 U.S.C.A. § 1154 (a) (West 2014). 

The evidence here is in relative equipoise as to whether the Veteran's hearing loss was incurred in service.  The Veteran's assertions that his right ear hearing loss symptoms manifested during his service are competent evidence.  In this regard, he is competent to report subjective symptoms, and hearing loss is within the province of subjective experience.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's statements regarding the in-service onset of his hearing loss symptoms are also credible, therefore ultimately probative.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

While the earliest medical indication of right ear hearing loss is the October 2014 VA audiological examination report, the absence of medical records from times earlier - more contemporaneous to service - does not, in and of itself, render the Veteran's lay testimony not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Thus, resolving all reasonable doubt in favor of his claim, the competent and credible evidence establishes the presence of right ear hearing loss symptoms ever since the Veteran's active military service or, at the very least, the required attribution of this condition to his service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The weight of the October 2014 VA examiner's opinion, in comparison, that it is unlikely the Veteran's hearing loss is related to active duty noise exposure must be discounted, as the examiner's explanation was based in part on the Veteran's limited post-service occupational noise exposure and the lack of a ratable hearing loss in his right ear upon separation from service.  Also, the VA examiner's opinion does not take into account the Veteran's credible statements that right ear hearing loss has been present since his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  

Accordingly, and resolving reasonable doubt in the Veteran's favor, service connection for right ear hearing loss is established.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, § 3.303 (2015); Shedden, 381 F.3d at 1166-67; Walker, 708 F.3d at 1338.


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


